CONCURRING OPINION OF
BICKERTON, J.
I am still of the opinion that the facts developed by the evidence adduced in this case, undoubtedly entitle the plaintiffs to recover and receive damages from the defendants for the damage done to their goods in consequence of the leak in the said defective skylight. But after hearing the arguments of counsel in this Court, and giving the matter careful and mature consideration, I feel satisfied that upon the facts, which I may say are undisputed, the form of action herein was wrong, and that the plaintiffs cannot prevail on such a *23declaration. I therefore concur in the conclusions arrived at iby the Court in the foregoing opinion.